Citation Nr: 1114770	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to June 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In July 2005, the Veteran submitted a claim of entitlement to service connection for personality disorder and depression, and the RO adjudicated the issues of personality disorder and depression separately.  In this regard, the record reflects that the Veteran was treated for adjustment disorder with depressed mood and borderline personality traits in June 2005 while she was in service.  Although an appellant may only seek service connection for personality disorder or depression, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, an appellant does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the appellant's mental condition.  Id.  As such, the issues of entitlement to service connection for personality disorder and depression will be consolidated and addressed herein as captioned above.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In conjunction with the claim on appeal, the Veteran contacted VA to request that a hearing before the Board be rescheduled after she failed to report for the hearing initially scheduled in November 2010.  A hearing was rescheduled in March 2011, but the Veteran again failed to report for the hearing.  However, it appears that the Veteran was not properly notified of the hearing scheduled in March 2011 as the notice letter was not sent to her last known address.  Indeed, the Veteran contacted VA in August 2005 to report her change of address, but the RO continued to use her old address with all correspondence sent to the Veteran, subsequent to the issuance of the January 2006 rating decision.  Under these circumstances, the Board finds that a remand is warranted in order for the RO to clarify whether the Veteran still wishes to have a hearing before the Board.

Accordingly, the case is remanded for the following action:

The RO must contact the Veteran to clarify the type of hearing before the Board she desires, if any, i.e., a videoconference hearing at the RO, a travel Board hearing at the RO, or a Central Office hearing before the Board in Washington, DC.  The hearing must then be docketed in accordance with the Veteran's request.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

